By the Court,
Kelly, C. J.:
The facts of this case, as they appear in the bill of exceptions, are substantially as follows: On the twenty-third day of August, 1878, in the city of Portland, the defendant Brown, in company with the co-defendants, Johnson and Swoards, entered the pawnshop of Walter O’Shea, locked the door behind them, knocked O’Shea senseless, and took from his safe, near where O’Shea was assaulted, the articles named in the indictment. These were put into a valise, and with the property in their possession the defendants broke out the back windows of the pawnshop and made their escape through an adjoining store into the street. They had been observed before leaving the shop and were pursued by Sprague, a constable, who had been notified of the robbery. After running four blocks of two hundred feet each, and across two streets of sixty feet each, pursued by the constable, they were about to be overtaken. When Sprague was within twenty-five feet of them, Brown was heard to say: “Don’t let us run; let us make a stand.” The defendants then all stopped, turned around and drew their revolvers. Brown fired at Sprague. The pistol ball missed'him, struck the side of a tree, glanced off, and killed the boy Louis Joseph. After firing this shot Brown made several motions as though he was going to shoot Sprague, who was dodging from side to side of the tree behind which he was standing endeavoring to keep out of the range of Brown’s pistol. After shooting the boy Joseph, the defendants ran across the street where a delivery wagon and horse were standing, got into the wagon with the property taken from O’Shea and drove off, Brown driving the horse and having a pistol on the seat beside him. The defendants did not know that Sprague was a constable.
The defendants were afterwards jointly indicted on the *196twenty-second day of October, 1878, for the crime of murder. The crime is charged in the indictment as follows:
“Archie Brown, James Johnson and Jos. Swoards are accused by the grand jury of the county of Multnomah, by ' this indictment, of the crime of murder, committed as follows: The said Archie Brown, James Johnson and Jos. Swoards, on the twenty-third day of August, A. D. 1878, in the county of Multnomah and state of Oregon, were then and there unlawfully and feloniously engaged in the commission of the crime of robbery, by then and there feloniously taking, stealing, and carrying away twenty-two gold watches of the value of eleven hundred dollars; fourteen silver watches of the value of one hundred and forty dollars; two hundred fifty cent pieces, silver coin of the United States; two gold watch chains of the value of twenty dollars; the moneys and property of Walter O’Shea, from the person of Walter O’Shea and against his will, by violence to his person; and the said Archie Brown, James Johnson and Jos. Swoards, while then and there engaged in the commission of such robbery, maliciously, unlawfully and feloniously thexr and there assaulted Daniel Sprague with a pistol, then and there charged with gunpowder and leaden ball, by shooting at him, the said Sprague, with said pistol, with intent, him, the said Daniel Sprague, then and there to kill and murder. And the said Archie Brown, James Johnson and Jos. Swoards then and there by their said act of shooting at said Daniel Sprague as aforesaid, killed and murdered Louis Joseph by then and there shooting him with said pistol so loaded and charged with gunpowder and leaden ball as aforesaid, contrary to the statutes in such cases made and provided, and against the peace and dignity of ^ ate of Oregon.
“Dated at Portland, in the county aforesaid, this twenty-second day of October, 1878.
“J. P. Caples, District Attorney.”
On the twenty-eighth of October, 1878, the defendants demurred to the indictment, on the grounds:
1. That it charged more than one offense;
*1972. That the indictment is insufficient in law to constitute an offense.
The demurrer having been overruled, the defendant Brown was put upon his trial and convicted of murder in the first degree, as char’ged. On the twenty-first day of November, 1878, he filed his motion for a new trial, alleging:
1. Misconduct and irregularities of the jury that occurred during the trial;
2. Insufficiency of the evidence to justify the verdict, and that it is against law;
3. Error in law occurring during and at the trial, and excepted to by the defendant.
The motion for a new trial was overruled by the court and the defendant sentenced to be hung. From this judgment he appeals to this court. The first objection is raised on the demurrer to the indictment. It is insisted that it does not state facts sufficient to constitute a crime, because it does not allege a purpose on the part of the defendant to take the life of Louis Joseph, the person killed.' The indictment is based on section 506 of the Criminal Code, which reads as follows: “If any person shall purposely and of deliberate and premeditated malice, or in the commission or attempt to commit any rape, arson, robbery or burglary, kill another, such person shall be deemed guilty of murder in the first degree.”
It is insisted, on the part of the appellant, that the indictment is insufficient, because it does not charge that the defendant purposely killed Louis Joseph while in the eom- ' mission of the robbery. The case of Robbins v. The State, 8 Ohio State R. 131, is referred to in support of this view. It is sufficient for us to say that while the statute of Ohio, defining the crime of murder, is somewhat similar to our own, yet there is such a difference between them as to warrant us in saying that the decision in that case is not in point in construing the statute of Oregon. In that case two out of the five judges dissented from the opinion of the court upon the very point now presented for consideration and which this court is urged to adopt. The reasons ad*198duced in support of that decision are unsatisfactory, and we decline to adopt them in construing our own statute.
In an indictment for murder in the first degree under our code it is necessary to allege that the killing was done purposely, and of deliberate and premeditated malice, except in cases where the killing was done in the commission or attempt to commit any rape, arson, robbery or burglary, in which cases it is not necessary to allege in the indictment that thekilling was done either purposely or with deliberate and premeditated malice. The meaning of the section, according to grammatical rules of construction, is as though it read as follows: “If any person shall purposely, and of deliberate and premeditated malice, kill another, or if any person shall, in the commission or attempt to commit any rape, arson, robbery or burglary, kill another, such person shall be deemed guilty of murder in the first degree.”
When a homicide takes place in the commission of a robbery it is not necessary, in order to constitute murder in the first degree, that the one perpetrating it should purposely kill the person slain, and where purpose is not required to, constitute the crime it need not be alleged in the indictment.
Section 71 of the Criminal Code declares'that “the manner of stating the act constituting the crime, as set forth in the appendix to this code, is sufficient in all cases where the forms there given are applicable.”
The indictment in this case literally conforms to the precedent published in the appendix to the code. (State of Oregon v. Dodson, 4 Or. 64.) And we hold it to be good and sufficient in law.
On the trial of this cause, and during the impaneling of the jury, the following proceeding took place, as appears from the bill of exceptions: “Chas. Hitzner, a juror, being called to sit as a juror on the above entitled case, in response to questions upon the voir dire touching his qualifications to serve as such juror, answered, among other things, as follows: ‘I have now an opinion as to the guilt or innocence of this defendant. It would take evidence to remove such opinion from my mind.’ Whereupon defendant, by his *199counsel, duly challenged said juror for cause, and the court propounded the following question to said juror: ‘ What do you mean by an opinion that would take evidence to remove? Do you mean that you could find this defendant guilty if no evidence at all were introduced ? ’ To which question by the court as aforesaid, the said juror answered as follows: ‘Of course, if the evidence should be different from what I heard it, I could not find him guilty.’ The juror answered much more to the same effect as that stated in the foregoing answer, among the rest that' he had no fixed opinion. Whereupon the court overruled defendant’s said challenge to said juror, to which question by the court, and answer from said juror, and the overruling of said challenge the said defendant, by his counsel, then and there duly excepted.”
It is now insisted that the circuit court erred in overruling the defendant’s challenge to the juror. Section 185, page 143, of the code, declares that, “ a challenge for actual bias may be taken for the cause mentioned in the second subdivision of section 183. But on the trial of such challenge, although it should appear that the juror challenged has formed or expressed an opinion upon the merits of the cause from what he may have heard or read, such opinion shall not of itself be sufficient to sustain the challenge, but the court must be satisfied from all the circumstances, that the juror can not disregard such opinion, and try the issue impartially.”
It is very questionable whether the decision of the court in sustaining or overruling the challenge for actual bias in a juror is the subject of review in this court. We are inclined to think it is a matter altogether discretionary with the court, after taking all the circumstances into consideration. As this point was not argued, we do not decide it now. Certainly it can not be considered here, unless all the testimony be preserved which the court had or heard upon the trial of the challenge; and it appears from the record that this was not done. From what was preserved we think the challenge was properly overruled.
The next assignment of error arises under the bill of ex*200ceptions, and is as follows: “The regular panel of jurors having been exhausted before a jury in said case could be obtained, the court ordered a special venire to issue, directed to the body of the county, and to be drawn therefrom. In pursuance of which special venire so issued as aforesaid, the sheriff summoned, among others, one Hos-ford, who upon examination made by the defendant’s counsel touching his qualifications to serve as a juror in said case, among other things, answered as follows: ‘I was present in the court-room this morning during the drawing of jurors in this case, and was summoned immediately after adjournment of court and while I was on the court-house steps; am not on the regular panel.’ Said juror stated that he was a farmer and resided some miles from the city. Defendant, by his counsel, objected to said juror on the ground that he was a bystander, and not drawn from the body of the county, in accordance with the special venire; and thereupon challenged said juror for cause. The court overruled the challenge, and defendant, by his attorneys, then and there to such overruling of such challenge duly excepted.”
Hosford might have been a bystander when the court was in session in the morning, but after adjournment he was'"not. He resided some miles from Portland, and was of the body of the county.
The next assignment of error arising under the bill of exceptions is as follows: “On Tuesday morning, after the coming in of court and jury, the court announbed that it had been brought to the attention of the court that there had been misconduct on the part of some of the jurors during the morning, and previous to the meeting of court. That it had been reported to the court that one of the jurors had, during the morning, and against the order of the court in that respect, before made for the confinement of the jury, separated from his fellows and had gone out of the jury room to the stairs leading to the lower story of the courthouse, and had brought a newspaper to the jury room. It was at an early hour, about half-past eight o’clock A. M. when the juror did this. It did not appear that he saw or *201conversed with any person while so out, and the paper which he obtained and took to the jury room was the Daily Standard of that day, a copy of which is hereto attached and made a part of this bill of exceptions. The court thereupon inquired of the jury if such was the fact, when the jury replied in the affirmative. Whereupon the court submitted to counsel for the defense whether they would go on and try the case with the jurors already called as part of the jury? Counsel for the defense refused to waive any rights in the premises to afterwards, or at that time avail themselves, representing the defendant, of any misconduct on the part of the jury; when the court offered to discharge the jury and draw a new jury. Whereupon counsel for the defense stated that they would except to such discharge of the jury by the court, and to any order calling a new jury. Upon which, at the request of counsel for the state, the court allowed the jurors to sit, and the drawing of the jury was continued with the jurors already drawn as part of the jury to try said case. To all of which, defendant, by his counsel, then and there duly excepted.”
There was nothing in the newspaper referred to in the exceptions in regard to the proceedings in the court in the case of The State of Oregon v. Brown, except the following: ‘ ‘ The trial of Brown, the principal murderer in the O’Shea-Joseph tragedy was called in the circuit court. The afternoon was consumed in marching in citizens to serve as jurymen, most of whom were quickly bounced.” We can not conceive how a juryman possessing common sense could be influenced in any way, either for or against the defendant, by reading that paragraph. The statute says: “Neither a departure from the form or mode prescribed by this code in respect to any pleadings or proceedings, nor any error or mistake therein renders it invalid, unless it has actually prejudiced the defendant or tend to his prejudice in respect to a substantial right.” (Crim. Code, 362, sec. 170.)
We see nothing improper in the court permitting jurymen sitting in the trial of a criminal cause to read newspapers when the trial is not progressing, if such papers *202confcain.no testimony or comments upon the case which they are impaneled to try.
When the testimony in the case was all before the jury, the defendant, by his counsel, asked the court to instruct the jury as follows: “If you believe from the testimony in this case that the boy, Louis Joseph, was actually killed by a pistol shot fired by the defendant, and that said shot was fired, not at said Louis Joseph, but at one Daniel Sprague, and that the killing of said Louis Joseph was not purposely intended, you can not find the defendant guilty of murder in the first degree.” We hold that there was no error committed by the court below in refusing to give this instruction. The defendant was accused in the indictment of having killed Louis Joseph in the commission of a robbery, and if the evidence given on the trial satisfied the jury beyond a reasonable doubt that such was the fact, then no purpose or intention to kill was required to be proven in order to constitute murder in the first degree. The instruction asked was not applicable to the case, and was properly refused by the court.
The next two instructions asked by the defendant’s counsel may be considered together. They are as follows: “To constitute murder in the first degree in this state it is necessary that the killing be purposely done,” and “To constitute murder in the second degree in this state it is necessary that the killing be purposely done.” These are mere abstract propositions without any reference to the evidence in the case, and were properly refused by the court. (Shattuck v. Smith, 5 Or. 125.) The defendant then .asked the court to give the jury the following instructions: “If you believe from the evidence in this case that the killing of Louis Joseph occurred not in the building occupied by Walter O’Shea, and not at the place nor in the building where the property mentioned in the indictment was stolen, if any was stolen, but that such killing occurred some two or three blocks removed therefrom, and while the defendant Brown was endeavoring to escape, you can not find the defendant guilty of murder in the first degree.” “To con*203stitute murder in the first degree, the unlawful killing must be accompanied with a clear intent to take life.”
“ I charge you that a robbery is complete when the goods which are the subject of the robbery are removed from the person and immediate presence and control of the party robbed.” “If, from the testimony before you, you have a reasonable doubt as to whether defendant fired the shot which killed Louis Joseph, or as to whether such shot was fired with an intent to take life, or prevent pursuit, you can not find the defendant guilty as charged.” “If you believe from the evidence in this case that the killing, if such was done, was committed while the defendant was trying to get awray, and after the robbery was committed, you can not find the defendant guilty of murder in the first degree.”
These instructions were asked by the defendant and refused by the court, to which rulings the defendant excepted.
The court, in its general charge to the jury, substantially passed upon the questions involved in these several instructions asked by the defendant; and when they each required a, modification to meet the views of the court, it had a right to refuse to give them to the jury, and to give them as modified and explained by the court.
The charge to the jury was in writing, and the defendant excepted to the whole of it. We, therefore, consider together • the instructions asked and the charge given and excepted to. Together they present the great question whether the case was properly or improperly submitted to the jury for their consideration. As the entire charge of the court to the jury was excepted to, we here present it, except some immaterial portions, so that it and the instructions asked may be considered together. It is as follows:
“Under our code you may, in a case like this, find the defendant not guilty, guilty of murder in the first degree, of murder in the second degree; or of manslaughter.
“Murder in the first degree is where one purposely, and of deliberate and premeditated malice, kills another, or where one while in the commission of, or in the attempt to commit rape, arson, robbery, or burglary, kills another.
*204“ Murder in the second degree is where a person purposely and maliciously, but without deliberation or premeditation, or in the commission or attempt to commit any other felony than rape, arson, robbery, or burglary, kills another, or where a person by an act imminently dangerous to others, evincing a depraved mind, regardless of life, although without the design to effect the death of any particular person, kills another.
“ Manslaughter is where a person without malice, express or implied, or without deliberation, upon a sudden heat of passion caused by a strong provocation, kills another, or where a person in the commission of an unlawful act, or in the commission of a lawful act, without due caution or circumspection, involuntarily kills another.
‘ ‘ The difference between murder in the first degree and murder in the second, is this: There must be deliberation, premeditation and malice to constitute murder in the first degree, unless the killing is done in the perpetration of a rape, arson, robbery, or burglary, while pr¿meditation and deliberation are not necessary to constitute murder in the second degree; but where the ingredients of premeditation, deliberation and malice are all wanting, and where there is a voluntary killing in a sudden heat, it is manslaughter.
“Under this indictment it is not necessary to prove expressly either a purpose to kill, or deliberate and premeditated malice. The indictment having alleged the killing in the perpetration of a robbery, it is only required that the robbery and the killing, in the manner alleged, during the robbery, be proven to make out the case. In such a case, and under such proof, the intent to kill and the deliberate and premeditated malice are ineontrovertibly implied.
“Bobbery is the felonious taking of property from the person of another by force. The personal possession of the property by the party robbed may be actual or constructive. If the property is in his presence and control, though not on his person, it is sufficient. If a man knocks another down and takes from him property so in his presence and control, it is robbery. This is the well established rule of the law. There must be an actual taking and carrying away. *205Such actual taking and carrying away, being necessary to the robbery, is a part of the robbery; and while those engaged in the criminal enterprise are in the act of so carrying away, they are in the act of the robbery. But such carrying away must be from the person, actual or constructive; that is, it must be the same carrying away by which the goods were removed from the immediate presence of the owner. If the goods are left, or thrown away, or concealed, and afterwards the robbers return and take them up and carry them away, this is a new asportation or carrying away and is not a part of the robbery. If there had been no interruption or delay in the removal, no putting down of the goods, no intervention of another act inconsistent with the carrying away; if the removal was continuous, uninterrupted, and near in point of time and place to the act of violence; if there had been no opportunity to secrete or secure the fruits of the robbery, and while in such act of carrying they shot and killed a person in the manner alleged, it is murder. Mr. Greenleaf, a very high law authority, speaking upon this subject of robbery, says: It is sufficient if it be proven that the taking by the robber was actually begun in the presence of the party robbed, though it was completed in his absence. The taking is not necessarily concluded by the removal of the goods beyond the presence of the owner. It may be concluded away from, and at a distance from his presence. It has been contended in this case that unless the killing, if there was a killing, took place at the precise time and place of the act of violence, it is not murder; that the robbery was completed as soon as there was any removal of goods, at the time of the violence. I direct you that such is not the law applicable in this case. There may be a completed robbery if there is any removal, however slight, of the goods taken. A case often referred to in the law books illustrates this: A person snatched a ring from the ear of a lady, but before he entirely withdrew his hand, dropped it in the curls of her hair, where it was found. It was held that there was a sufficient carrying away or asportation to make the crime complete. But in this case if the asporta*206tion liad continued further the robbery woirld not have continued further. The precise point at which the crime is completed must vary with the circumstances of each case. As already stated, the carrying away of the goods or property which is the subject of the robbery, from the person of the owner, is a necessary ingredient in the crime. It is a part of the crime, as much so as the felonious taking or the violence. We can not, with rule and measure, mark the exact spot where the crime is completed, as we -would distances upon the highway, nor can we mark the precise moment of its completion upon the dial plate. Crime is not a matter of addition or subtraction. It must be ascertained by the intentions and conduct of the persons engaged in it, by the objects which are disclosed by such conduct, and by their act in carrying out these objects.
“As already stated, if there was in this case a robbery, as alleged, and if those engaged in the robbery, within a few minutes of the act of violence, and very near the place where it occurred, were still engaged in or continuing in the same act of removing or carrying away that was begun in O’Shea’s presence, and for which it was the object of the violence to afford an opportunity; if there had been no intervening act or interruption inconsistent with such carrying away, and if, while in such act, and in furtherance of it, and to prevent the frustration of their plan, the defendant, or either of his two companions (the three being together, and acting in concert from the beginning), deliberately fired at Sprague, and killed Louis Joseph, it is murder in the first degree.
“If you should find that the defendant shot at Sprague, and killed Joseph, but before such shooting the robbery had been completed, the defendant should be acquitted under the indictment. It having been alleged that while in the commission of the robbery, the defendant shot at Sprague with intent to kill Sprague, the shooting at Sprague and the intent to kill him must be proved, and they must be proved to have taken place before the completion of the robbery. An intent to commit murder is conclusively presumed from the deliberate use of a deadly weapon causing *207death within a year. The statute so provides. .So that, if you find that the defendant made use of a deadly weapon against Sprague, resulting in the death of the boy Joseph within a year, and that this was done before the robbery, if there was a robbery, was completed, the crime is made out as charged.”
It is claimed by the defendant that the crime of robbery charged in the indictment as having been committed by Brown and his co-defendants was completed when they left the pawn shop of Walter O’Shea, and that the subsequent killing of Louis Joseph, three or four blocks away, was not done in the commission of the robbery; and exception is taken to that part of the charge of the court, which reads as follows: “ To constitute robbery there must be an actual taking and carrying away. Such actual taking and carrying away being necessary to the robbery, and while those engaged in the criminal enterprise are in the act of so carrying away, they are in the act of robbery. But such carrying away must be from the person actual or constructive; that is, it must be the same carrying away or asportation by which the goods were removed from the immediate presence of the owner. If the goods are left or thrown away, or concealed, and afterwards the robbers return and take them up and carry them away, this is a new asportation, or carrying away, and is not a part of the robbery. Tf there had been no interruption or delay in the removal, ' no putting down of the goods, no intervention of another act, inconsistent with the carrying away; if the removal was ■ continuous, uninterrupted and near, in point of time and place, to the act of violence; if there had been no opportunity to secrete or secure the fruits of the robbery, and while in such act of carrying, they shot and killed a person in the manner alleged, it is murder.” j;
The defendant admits that he committed a robbery in the pawn shop of O’Shea, but insists that the crime was completed when he and his co-defendants forcibly seized the property described in the indictment, and being completed, he denies that the killing of Joseph was done in the commission of the robbery. We do not assent to the correctness *208of this conclusion. If this interpretation be given to that part of section 506 which declares that any person who kills another in the commission of any rape, arson or robbery, shall be guilty of murder, then the statute will be practically nullified. If this construction be given to that section, then a man who commits a rape which results in the death of the woman, will insist that the crime having been perpetrated before his victim died, he did not kill her in the commission of that offense, and therefore he could not lawfully be punished for the crime of murder under that section of the law. "When an incendiary applies his torch to a dwelling-house and sets it on fire, he has committed the crime of arson. If an hour afterwards, unknown to him, a human being should perish in the flames, ought the perpetrator of the deed to escape being punished as a murderer, because his victim was burned to death after the house was aflame?
The burglary is complete where the burglar, with intent to commit a crime, breaks and enters a dwelling-house at night. If, after having committed the crime, by entering the house, he should slay the owner while defending his property, could he escape punishment as a murderer under this statute, because the killing took place after the breaking into the house?
These crimes are referred to to show what would be the effect of construing the statute as the defendant insists it ought to be construed in the case under consideration. Must the killing precede the commission of the rape, arson or burglary in order to constitute murder under that part of the section ? If so, then no one can be convicted under it, for the killing never takes place before the commission of either of those offenses.
When a person takes with force or violence the goods of another from his person or presence and against his will, he has committed robbery. Or to use the more exact phraseology of the old writers upon English criminal law, “an act of violence constitutes robbery,” but it does not necessarily complete the crime. It constitutes robbery so far as to render the perpetrator liable to conviction for it; *209but the act of robbery itself may be prolonged beyond the time when that liability is fixed. When Brown and his co-defendants took the property by force from the person or presence of O’Shea, they committed the crime of robbery so far as to render themselves liable to punishment for it, but the robbery in contemplation of law was not completed until the taking and carrying away was ended. The asportation of the goods is a necessary ingredient of the robbery, as essential to complete the crime as the violence to the owner, or as the seizure itself. And while anything remains to be done by the robbers to secure complete control over the property taken the robbery is incomplete. The act of taking and carrying away in the case of Brown and his co-defendants, commenced when the seizure was made in the pawn-shop of O’Shea, and continued until they had unmolested dominion over the property which they had taken. When they first acquired that control the robbery was ended, and not before.
From the statement of facts in the bill of exceptions we are satisfied that the asportation was one continuous act, from the violent seizure when O’Shea was stricken down senseless, until after Louis Joseph was killed. There was no cessation in flight; no easting away or secreting the property; no division of the spoils; no disposition to relinquish control of the goods. But on the contrary, there appeared to be a concerted action to keep possession of them and to defend that possession even if it became necessary to take human life to secure it.
This we regard as the fair construction to be put upon section 506 of the criminal code, and its application to the case of the defendant. The statute is to be construed’ according to the fair import of its terms; and not according to the rule of the common law, that penal statutes must be construed strictly. (Crim. Code, sec.’767.) It is the same construction as that which the supreme court of Indiana placed upon a statute of that state similar to our own. To give it any other construction would, as has already been stated, practically nullify that clause of section 506, and render it almost impossible to convict any *210one of murder who should kill another in the commission or attempt to commit any one of the crimes enumerated. •
After a careful consideration of this important point wé are satisfied that there was no error, in that part of the charge to the jury by the circuit court.
There is an allegation of error in the charge of the court to the jury, when the instruction was as follows: “If you should find that the defendant shot at Sprague and killed Joseph, but before such shooting the robbery had been committed, the defendant should be acquitted under the indictment.” In. giving this instruction we think the court erred, but it was an error in favor of the accused, and could not possibly prejudice his case before the jury. It is claimed, by the defendant, that this instruction left it optional with them only to convict the defendant of murder in the first degree, or to acquit him altogether.
We do not so regard it. The court had, in a former part of its charge to the jury, said to them: “Under our code you may find the defendant not guilty, guilty of murder in the first degree, of murder in the second degree, or of manslaughter.” It was an error that worked no prejudice to any substantial right of the defendant, and under section 170 of the criminal code, is not such a one as to require a reversal of the judgment of the court below.
Having given this ease the full consideration which its importance demands, we find no error in the proceedings of the circuit court, and its judgment is affirmed.